Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6, 7, 11, 12, 14, 17, 18, 22 are pending in the instant application.
Allowable Subject Matter
Claims 1, 3, 6, 7, 11, 12, 14, 17, 18, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: wherein before performing, by the terminal, the random access through the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols, the method further comprises:
determining, by the terminal, that in the time slot comprising the first type of OFDM symbols, a quantity of remaining continuous OFDM symbols for uplink transmission except the first type of OFDM symbols is not less than a quantity of actually used OFDM symbols for the random access;
wherein the terminal determines the quantity of the remaining continuous OFDM symbols for uplink transmission according to followings:
determining, by the terminal, a ratio of a Subcarrier Spacing (SCS) of a PRACH configured by the base station to an SCS of an SS Block; and
determining, by the terminal, a product of the quantity of remaining continuous OFDM symbols in the time slot comprising the first type of OFDM symbols and the ratio as the quantity of the remaining continuous OFDM symbols for uplink transmission., in combination with the remaining limitations of the claim.

Regarding independent Claim 7, the prior art fails to teach or suggest: wherein before the receiving and detecting, by the base station, the PRACH on the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols, the method further comprises:
determining, by the base station, that in the time slot comprising the first type of OFDM symbols, a quantity of remaining continuous OFDM symbols for uplink transmission except the first type of OFDM symbols is not less than a quantity of actually used OFDM symbols for random access;
wherein the base station determines a quantity of the remaining continuous OFDM symbols for uplink transmission according to followings:
determining, by the base station, a ratio of a Subcarrier Spacing (SCS) of a PRACH configured for the terminal to an SCS of an SS Block; and
determining, by the base station, a product of the quantity of remaining continuous OFDM symbols in the time slot comprising the first type of OFDM symbols and the ratio as the quantity of the remaining continuous OFDM symbols for uplink transmission., in combination with the remaining limitations of the claim.

Regarding independent Claim 12, the prior art fails to teach or suggest: before performing the random access through the continuous OFDM symbols except the first type of OFDM symbols in the time slot comprising the first type of OFDM symbols, determine that in the time slot comprising the first type of OFDM symbols, a quantity of remaining continuous OFDM symbols for uplink transmission except the first type of OFDM symbols is not less than a quantity of actually used OFDM symbols for the random access;
wherein the processor is configured to determine the quantity of the remaining continuous OFDM symbols for uplink transmission according to followings:
determining a ratio of a Subcarrier Spacing (SCS) of a PRACH configured by the base station to an SCS of an SS Block; and determining a product of the quantity of remaining continuous OFDM symbols in the time slot comprising the first type of OFDM symbols and the ratio as the quantity of the remaining continuous OFDM symbols for uplink transmission., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467